Citation Nr: 0308810	
Decision Date: 05/09/03    Archive Date: 05/20/03

DOCKET NO.  98-03 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	William K. Randolph, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel



INTRODUCTION

The veteran had active service from April 1970 to February 
1972.

This case comes before the Board of Veterans Appeals (Board) 
on appeal from a decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In January 1999, a hearing was held before a Board Member who 
was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West Supp. 2001). A 
transcript of the hearing is in the claims folder. The Board 
Member who held the hearing has since left the Board. In 
October 2001, a letter was sent to the veteran's attorney, 
with a copy to the veteran, notifying them that the Board 
Member who held the hearing was not available to participate 
in the final decision. They were notified of their right to 
have another hearing before a sitting Board Member, at the RO 
or in Washington, D.C. In a statement received at the Board 
in February 2002, the veteran indicated that he did not want 
an additional hearing, and the Board may now proceed to 
address this claim on the current record.

In April 1999, the Board denied the veteran's petition to 
reopen a claim of entitlement to service connection for PTSD. 
The veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court). In March 2001, the Court vacated 
the Board's April 1999 decision and remanded the case to the 
Board to insure compliance with the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

In May 2002 the Board reopened the veteran's claim for 
service connection for PTSD and undertook additional 
development of the evidence pursuant to authority granted by 
38 C.F.R. § 19.9(a)(2) (2002).  The development has been 
completed.  However, that regulation was invalidated by the 
United States Court of Appeals for the Federal Circuit.  
Disabled American Veterans v. Principi, No. 02-7304 (Fed. 
Cir. May 1, 2003.  The veteran has not waived RO 
consideration of the new evidence.


REMAND

In order to ensure due process to the veteran, this case must 
be REMANDED for the following development: 

1.  Review the claims file and ensure 
that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are fully 
complied with and satisfied.  See also 66 
Fed. Reg. 45620-32 (August 29, 2001) 
(codified at 38 C.F.R. § 3.159).

2.  The RO should then readjudicate the 
veteran's claim for service connection 
for PTSD in light of the evidence 
received since the May 2002 Board 
decision.  If the claim is denied, the RO 
should issue a supplemental statement of 
the case to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




